Opinion by
White, P. J.
§ 268. Right of company to limit its liability with, regard to unrepeated messages, The blank message which was filled up by H. in the dispatch sent to 0., contained a printed contract, one of the stipulations of which was, “and the company will not hold itself liable for errors or delays in transmission or delivery of unrepeated messages. This message is an unrepeated message, and is delivered by request of the sender under the conditions named above.” In transmitting the dispatch, an error was committed in stating the amount offered by H. to C. to be $20 instead of “$12 for the season.” Held, that the case is similar, in its essential features, to the case of The Western Union Telegraph Co. v. Neill, 57 Tex. 283, and the principles of law therein enunciated are decisive of this case.
The message being unrepeated, then, under the contract and the law, the company would not be liable for an error in the transmission, unless in connection with, the error it is further shown that there was misconduct, fraud or want of due care on the part of the company, its agents or servants.
Beversed and remanded.